SHAWANDA POLLARD, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 1-2009.
Supreme Court of Delaware.
April 24, 2009.

ORDER
CAROLYN BERGER, Justice.
This 24th day of April 2009, it appears to the Court that, on February 19, 2009, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to file the notice of appeal within 30 days after entry upon the docket of the Superior Court's October 6, 2008 order, as required by Supreme Court Rule 6. The appellant has failed to respond to the notice to show cause within the required 10-day period. Therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rule 29(b), that the within appeal is DISMISSED.